IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37114

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 535
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 29, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SEAN ANDREW,                                     )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho, Gem
       County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for aggravated battery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Sean Andrew pled guilty to aggravated battery. I.C. § 18-907. In exchange for his guilty
plea, the state dismissed an allegation that Andrew was a persistent violator. The district court
sentenced Andrew to a unified term of fifteen years, with a minimum period of confinement of
five years, to run consecutive to an unrelated sentence. Andrew appeals.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Andrew’s judgment of conviction and sentence are affirmed.




                                                   2